DETAILED ACTION

1. It is hereby acknowledged that 16/806232 the following papers have been received and placed of record in the file: Amendment date 02/28/22.   

2.	 Claims 1,4-8,11-15,18-22,25-28 are presented for examination.  Claims 1, 8, 15, 22 have been amended.  

Response to Argument

3. 	Applicant’s arguments, see remarks, filed 02/28/22, with respect to the rejection(s) of claim(s) 1,4-8,11-15,18-22,25-28 upon further consideration, a new ground(s) of rejection is made (Please see below).  Attorney was contacted to discuss amendments to overcome current rejection and potential allowable limitations (from paragraphs [0098] and [0116] of specification) however after voice messages were left and time constraints an action had to be issued.  


Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. Claims 1, 4-8, 11-15, 18-22, 25-28 are rejected under 35 U.S.C. §103 as being unpatentable over Awad (US 2017/0295570 A1) in view of Bendlin (US 2018/02886683),    

Regarding claim 1, Awad teaches a method for wireless communications by a user equipment (UE), comprising: receiving a resource configuration for a first uplink channel associated with a first slot in a subframe, wherein the first slot corresponds to a first transmission time interval (TTI); (See Awad paragraph [0040],[0045], Fig. 4 and  5, claims 18 and 24 explains UE is assigned a first resource allocation for first PUCCH transmission in slot 1)  determining a resource for transmitting a second uplink channel in a second slot of the subframe, wherein the second slot corresponds to a second TTI, the resource is determined based at least in part on the resource configuration for the first uplink channel, and the second uplink channel is different from the first uplink channel; (see Awad paragraph [0040],[0045] claim 18, 20 and 24  explains UE determines second band for second PUCCH transmission is slot 2, wherein the second band mirrors the first resource)   and transmitting the first uplink channel in the first slot of the subframe using the received resource configuration and the second uplink channel in the second slot of the subframe using the determined resource.  (see Awad paragraph [0045] Fig. 4 claim 24 explains transmitting PUCCH in slot 1 and slot 2) 
While the slots can be considered to consist of TTI does not explicitly disclose this, however Bendling is introduced explaining critical MTC using short TTI which is half of a normal TTI (see paragraph [0055] Fig.6A)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Awad with Bendling’s low overhead system information acquisition for wireless communication.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve energy saving and reduction of interference (See paragraphs [0005]).    

2.-3. (Cancelled)  

Regarding claim 4, the modified Awad taught the method of claim 1, as described above.  The modified Awad further teaches wherein determining a resource for transmitting the second uplink channel in the second slot comprises calculating a mirrored location of the resource from the resource configuration associated with the first slot.  (see Awad paragraph [0040] , [0045]explains mirroring frequency position in first slot for PUCCH in second slot)  

Regarding claim 5, the modified Awad taught the method of claim 4, as described above.  The modified Awad further teaches the wherein determining a resource for transmitting the second uplink channel in the second slot comprises calculating a second resource within a second resource block based on at least one of a first resource within a first resource block within the first slot or a format of a control channel.  (see Awad paragraph [0040],[0063] further explains PUCCH for second slot based on first slot, Fig.4 )

Regarding claim 6, the modified Awad taught the method of claim 1, as described above.  The modified Awad further teaches wherein determining a resource for transmitting the second uplink channel in the second slot comprises calculating a location of the resource based on an offset from the resource configuration associated with the first slot.  (see Awad paragraph [0040], [0064] explains push-Hoppingoffset for slots; see bendling paragraph [0064] also explains offset of subframe)

Regarding claim 7, the modified Awad taught the method of claim 1, as described above.  The modified Awad further teaches wherein determining a resource for transmitting the second uplink channel in the second slot comprises using the resource configuration associated with the first slot for transmitting the uplink channel in the second slot. (see Awad paragraphs [0040],[0063] further explains PUCCH for second slot based on first slot, Fig.4 , 5)

Regarding claim 8, Awad teaches an apparatus for wireless communications, comprising: a processor configured to: receive a resource configuration for a first uplink channel associated with a first slot in a subframe, wherein the first slot corresponds to a first transmission time interval (TTI), (See Awad paragraph [0040],[0045], Fig. 5 claim 18 and 24 explains UE is assigned a firs resource allocation for first PUCCH transmission in slot 1)   determine a resource for transmitting a second uplink channel in a second slot of the subframe, wherein the second slot corresponds to a second TTI, the resource is determined based at least in part on the resource configuration for the first uplink channel, and the second uplink channel is different from the first uplink channel, (see Awad paragraph [0040],[0045] claim 18, 20 and 24  explains UE determines second band for second PUCCH transmission is slot 2, wherein the second band mirrors the first resource)    and transmit the first uplink channel in the first slot of the subframe based on the resource configuration and the second uplink channel in the second slot of the subframe using the determined resource; and a memory coupled with the processor.  (see Awad paragraph [0045] Fig. 4 claim 24 explains transmitting PUCCH in slot 1 and slot 2)
While the slots can be considered to include TTI does not explicitly disclose this, however Bendling is introduced explaining critical MTC using short TTI which is half of a normal TTI (see paragraph [0055] Fig.6A)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Awad with Bendling’s low overhead system information acquisition for wireless communication.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve energy saving and reduction of interference (See paragraphs [0005]).    


9.-10. (Cancelled)  

Regarding claim 11, the modified Awad taught the apparatus of claim 8, as described above.  The modified Awad further teaches wherein the processor is configured to determine a resource for transmitting the second uplink channel in the second slot by calculating a mirrored location of the resource from the resource configuration associated with the first slot.  (see Awad paragraph [0040] , [0045]explains mirroring frequency position in first slot for PUCCH in second slot)  

Regarding claim 12, the modified Awad taught the apparatus of claim 11, as described above.  The modified Awad further teaches wherein the apparatus is configured to determine a resource for transmitting the second uplink channel in the second slot by calculating a second resource within a resource block based on at least one of a first resource with a first resource block within the first slot or a format of a control channel.   (see Awad paragraph [0040],[0063] further explains PUCCH for second slot based on first slot, Fig.4 )

Regarding claim 13 the modified Awad taught the the modified Awad taught the apparatus of claim 8, as described above.  The modified Awad further teaches wherein the apparatus is configured to determine a resource for transmitting the second uplink channel in the second slot by calculating a location of the resource based on an offset from the resource configuration associated with the first slot. (see Awad paragraph [0040], [0064] explains push-Hoppingoffset for slots; see bendling paragraph [0064] also explains offset of subframe)

Regarding claim 14, the modified Awad taught the apparatus of claim 8, as described above.  The modified Awad further teaches the wherein the apparatus is configured to determine a resource for transmitting the second uplink channel in the second slot by using the resource configuration associated with the first slot for transmitting the uplink channel in the second slot.  (see Awad paragraphs [0040],[0063] further explains PUCCH for second slot based on first slot, Fig.4 )

Regarding claim 15, Awad teaches an apparatus for wireless communications by a user equipment (UE), comprising: means for receiving a resource configuration for a first uplink channel associated with a first slot in a subframe, wherein the first slot corresponds to a first transmission time interval (TTI); (See Awad paragraph [0040],[0045], Fig.4 & 5 claim 18 and 24 explains UE is assigned a firs resource allocation for first PUCCH transmission in slot 1)  means for determining a resource for transmitting a second uplink channel in a second slot of the subframe, wherein the second slot corresponds to a second TTI, the resource is determined based at least in part on the resource configuration for the first uplink channel, and the second uplink channel is different from the first uplink channel; (see Awad paragraph [0040],[0045] claim 18, 20 and 24  explains UE determines second band for second PUCCH transmission is slot 2, wherein the second band mirrors the first resource)   and means for transmitting the first uplink channel in the first slot based on the resource configuration and the second uplink channel in the second slot using the determined resource.  (see Awad paragraph [0045] Fig. 4 claim 24 explains transmitting PUCCH in slot 1 and slot 2) 
While the slots can be considered to include TTI does not explicitly disclose this, however Bendling is introduced explaining critical MTC using short TTI which is half of a normal TTI (see paragraph [0055] Fig.6A)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Awad with Bendling’s low overhead system information acquisition for wireless communication.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve energy saving and reduction of interference (See paragraphs [0005]).    

16.-17. (Cancelled)  

Regarding claim 18, the modified Awad taught the apparatus of claim 15, as described above.  The modified Awad further teaches the wherein the means for determining a resource for transmitting the second uplink channel in the second slot comprises means for calculating a mirrored location of the resource from the resource configuration associated with the first slot.  (see Awad paragraph [0040] explains mirroring frequency position in first slot for PUCCH in second slot, Fig.4, 5)  

Regarding claim 19. the modified Awad taught the apparatus of claim, as described above.  The modified Awad further teaches the wherein the means for determining a resource for transmitting the second uplink channel in the second slot comprises means for calculating a second resource within a second resource block based on at least one of a first resource within a first resource block within the first slot or a format of a control channel.  (see Awad paragraph [0040],[0063] further explains PUCCH for second slot based on first slot, Fig.4 )

Regarding claim 20. the modified Awad taught the apparatus of claim 15, as described above.  The modified Awad further teaches the wherein the means for determining a resource for transmitting the second uplink channel in the second slot comprises means for calculating a location of the resource based on an offset from the resource configuration associated with the first slot. (see Awad paragraph [0040], [0064] explains push-Hoppingoffset for slots; see bendling paragraph [0064] also explains offset of subframe)
 
Regarding claim 21, the modified Awad taught the apparatus of claim 15, as described above.  The modified Awad further teaches the wherein the means for determining a resource for transmitting the second uplink channel in the second slot comprises means for using the resource configuration associated with the first slot for transmitting the uplink channel in the second slot.  (see Awad paragraphs [0040],[0063] further explains PUCCH for second slot based on first slot, Fig.4, 5 )

Regarding claim 22, Awad teaches a non-transitory computer-readable medium having instructions stored thereon which, when executed by a processor, performs an operation for wireless communications by a user equipment (UE), comprising: receiving a resource configuration for a first uplink channel associated with a first slot in a subframe, wherein the first slot corresponds to a first transmission time interval (TTI); (See Awad paragraph [0040],[0045], Fig. 4 and  5 claim 18 and 24 explains UE is assigned a firs resource allocation for first PUCCH transmission in slot 1)   determining a resource for transmitting a second uplink channel in a second slot of the subframe, wherein the second slot corresponds to a second TTI, the resource is determined based at least in part on the resource configuration for the first uplink channel, and the second uplink channel is different from the first uplink channel; (see Awad paragraph [0040],[0045] claim 18, 20 and 24  explains UE determines second band for second PUCCH transmission is slot 2, wherein the second band mirrors the first resource)   and transmitting the first uplink channel in the first slot based on the resource configuration and the second uplink channel in the second slot using the determined resource.  (see Awad paragraph [0045] Fig. 4 claim 24 explains transmitting PUCCH in slot 1 and slot 2) 
While the slots can be considered to include TTI does not explicitly disclose this, however Bendling is introduced explaining critical MTC using short TTI which is half of a normal TTI (see paragraph [0055] Fig.6A)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Awad with Bendling’s low overhead system information acquisition for wireless communication.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve energy saving and reduction of interference (See paragraphs [0005]).    

23.-24. (Cancelled)  

Regarding claim 25, the modified Awad taught the non-transitory computer-readable medium of claim 22, as described above.  The modified Awad further teaches the wherein determining a resource for transmitting the second uplink channel in the second slot comprises calculating a mirrored location of the resource from the resource configuration associated with the first slot.  (see Awad paragraph [0040], [0045] explains mirroring frequency position in first slot for PUCCH in second slot)  

Regarding claim 26, the modified Awad taught the non-transitory computer-readable medium of claim 25, as described above.  The modified Awad further teaches the wherein determining a resource for transmitting the second uplink channel in the second slot comprises calculating a second resource within a second resource block based on at least one of a first resource within a first resource block within the first slot or a format of a control channel.   (see Awad paragraph [0040],[0063] further explains PUCCH for second slot based on first slot, Fig.4 )

Regarding claim 27, the modified Awad taught the non-transitory computer-readable medium of claim 22, as described above.  The modified Awad further teaches the wherein determining a resource for transmitting the second uplink channel in the second slot comprises calculating a location of the resource based on an offset from the resource configuration associated with the first slot.  (see Awad paragraph [0040], [0064] explains push-Hoppingoffset for slots; see bendling paragraph [0064] also explains offset of subframe)

Regarding claim 28, the modified Awad taught the non-transitory computer-readable medium of claim 22, as described above.  The modified Awad further teaches wherein determining a resource for transmitting the second uplink channel in the second slot comprises using the resource configuration associated with the first slot for transmitting the uplink channel in the second slot.   (see Awad paragraphs [0040],[0063] further explains PUCCH for second slot based on first slot, Fig.4 )





6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD A SMARTH whose telephone number is (571)270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD A SMARTH/Primary Examiner, Art Unit 2478